Citation Nr: 1529553	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-44 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to service connection for neurogenic bladder.

3.  Entitlement to service connection for dysautonomia with orthostatic intolerance as secondary to hypothyroidism.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to hypothyroidism.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to hypothyroidism.

6.  Entitlement to service connection for hypogonadism, to include as secondary to hypothyroidism.

7.  Entitlement to service connection for osteopenia, to include as secondary to hypothyroidism.

8.  Entitlement to service connection for chronic anemia, leukopenia, and elevated CK, to include as secondary to hypothyroidism.

9.  Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to November 1, 2010, and 50 percent disabling thereafter, for posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to August 1995, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In a statement dated in December 2011 the Veteran requested a hearing before a Veteran's Law Judge of the Board in Washington, DC.  In March 2015 the Veteran requested that a decision be made without a hearing.  As such, the Board finds that the request for a hearing has been withdrawn and may proceed with adjudication.

During the pendency of the appeal, in a rating decision dated in January 2012 the RO increased the evaluation of the Veteran's PTSD to 50 percent disabling, effective November 1, 2010.  As the increase in the Veteran's evaluation for PTSD does not represent the maximum rating available for the condition, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives continued care from both VA and private providers.  The most recent VA treatment records associated with the claims file are dated in May 2012.  In addition, it is unclear whether the Veteran's VA treatment records are complete as there is an indication that the electronic records associated with the claims file were for specific disabilities for the period subsequent to November 2011.  As such, on remand, attempts must be made to obtain and associate with the claims file complete VA treatment records.  In addition, the Veteran should be asked to identify any additional private treatment, and following obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file all identified private treatment records.  38 C.F.R. § 3.159 (2014).

The Veteran was afforded a VA medical examination in January 2009.  After examination the Veteran was diagnosed with dysautonomia.  The examiner reported that as the preponderance of the medical evidence does not support a link between dysautonomia and hypothyroidism, the diagnosis of dysautonomia is less likely as not caused by or related to or worsened by hypothyroidism.  The examiner diagnosed the Veteran with idiopathic neuropathy and rendered the opinion that as the polyneuropathy is of unknown cause it is less likely as not caused by or related to or worsened by his hypothyroidism.  The examiner diagnosed the Veteran with hypogonadism, anemia with leukopenia, and osteopenia, and rendered the opinion that it was less likely as not that these disabilities were caused by or related to or worsened by the Veteran's hypothyroidism.  However, the examiner did not provide any rationale for the opinions and did not comment on whether the Veteran's disabilities were directly related to the Veteran's active service.

The Veteran was afforded another VA medical examination in October 2009.  After examination the Veteran was diagnosed with complex motor sensory and autonomic polyneuropathy, idiopathic; orthostatic hypotension, dysautonomia, uncertain etiology; neurogenic bladder secondary to poly neuropathy; and anemia of chronic disease, uncertain etiology.  The examiner rendered the opinion that these disabilities were at least as likely as not due to an undiagnosed illness caused by the environmental hazards he was exposed to during the Gulf War.  The examiner did not find any cardiac disability.  Here, again, there is no rationale provided to support the opinion provided.  

As insufficient rationale was provided to support the opinions of the VA examiners in January 2009 and October 2009, the Board finds these examinations to be inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the claims of entitlement to service connection for a cardiovascular disability, neurogenic bladder, dysautonomia with orthostatic intolerance as secondary to hypothyroidism, peripheral neuropathy of the right lower extremity, to include as secondary to hypothyroidism, peripheral neuropathy of the left lower extremity, to include as secondary to hypothyroidism, hypogonadism, to include as secondary to hypothyroidism, osteopenia, to include as secondary to hypothyroidism, and chronic anemia, leukopenia, and elevated CK, to include as secondary to hypothyroidism are remanded for the Veteran to be afforded another VA medical examination.

The Veteran was most recently afforded a VA medical examination regarding his PTSD in January 2012 and at that time the Veteran denied current psychiatric therapy.  As this remand requests that additional treatment records, including those dated after January 2012, be associated with the claims file, the Board finds that a contemporaneous medical examination taking into account the Veteran's complete treatment records is warranted.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).

As the outcome of the Veteran's claims for service connection, as well as his claim for a higher initial evaluation for PTSD, may impact on his claim for TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will not adjudicate the issue of entitlement to TDIU until the claims for entitlement to service connection, and for a higher initial evaluation for PTSD, are resolved.

Currently, the Veteran does not meet the schedular criteria for assignment of a TDIU prior to November 1, 2010.  See 38 C.F.R. § 4.16(a).  The Veteran has been unemployed during the entire period on appeal.  An Income Protection Claim, Attending Physician's Statement, received by VA April 2009, reveals that the Veteran was unable to maintain concentration.  As such, after readjudication of the claims by the RO, the Board finds it necessary to submit the matter of entitlement to TDIU to the Director of the Compensation and Pension Service for extraschedular consideration, for the period on appeal during which the Veteran does not meet the schedular criteria for TDIU and is not already in receipt of a combined evaluation of 100 percent.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:


1.  Attempt to obtain and associate with the claims file complete VA treatment records dated since November 2011.

2.  Contact the Veteran and request that he identify, and provide authorization for VA to obtain treatment records from, all private providers.  Thereafter, attempt to obtain and associate with the claims file all treatment records identified that the Veteran for which he provided adequate authorization.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cardiovascular, neurogenic bladder, dysautonomia with orthostatic intolerance, peripheral neuropathy, hypogonadism, osteopenia, and/or chronic anemia, leukopenia, and elevated CK disability found to be present.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should address the following questions:

a.  Please identify if the Veteran has any diagnosed cardiovascular, neurogenic bladder, dysautonomia with orthostatic intolerance, peripheral neuropathy, hypogonadism, osteopenia, and/or chronic anemia, leukopenia, and elevated CK disabilities.  For each currently diagnosed disorder, please state whether it is as likely as not (a 50 percent probability or greater) that such disorder had its onset in service or is otherwise etiologically related to his active service. 

If an underlying cause/etiology of the Veteran's cannot be identified, please state whether the Veteran's complaints are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

b.  If any diagnosed disability is found not be related to the Veteran's active service, please state whether it is as likely as not (a 50 percent probability or greater) that the disability is due to or aggravated by the Veteran's hypothyroidism.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions.

5.  Thereafter, readjudicate the Veteran's claims.

6.  Thereafter, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis for the period on appeal during which the Veteran does not meet the schedular criteria for TDIU and is not already in receipt of a combined evaluation of 100 percent.

7.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


